Exhibit 10.12-1

 

SEVENTH AMENDMENT TO OFFICE LEASE AGREEMENT

 

THIS SEVENTH AMENDMENT TO OFFICE LEASE AGREEMENT (“Amendment”) is made and
entered into as of the 1st day of July, 2013 (the “Effective Date”), by and
between MLCFC 2007-7 NORCROSS PARK LIMITED PARTNERSHIP, a Georgia limited
partnership (“Landlord”), and IMMUCOR, INC., a Georgia corporation (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Tenant and Landlord's predecessor-in-interest entered into that certain
Office Lease Agreement, dated as of February 2, 1996 (the "Original Lease"), as
amended by that certain First Amendment to Lease Agreement dated as of March 8,
1998 (the "First Amendment"), as amended by that certain Second Amendment to
Lease Agreement dated as of August 18, 1998 (the "Second Amendment"), as amended
by that certain Third Amendment to Lease Agreement dated as of August 19, 1999
(the "Third Amendment"), as amended by that certain Fourth Amendment to Lease
Agreement dated as of August 8, 2002 (the "Fourth Amendment"), as further
amended by that certain Amended and Restated Fifth Amendment to Lease Agreement
dated as of January 18, 2005 (the “Fifth Amendment”), and as further amended by
that certain Sixth Amendment to Lease Agreement dated as of March 31, 2006 (the
"Sixth Amendment"), with respect to therein described space (the “Original
Premises”) located in the buildings known as 2990 Gateway Drive, Norcross,
Georgia (the "2990 Building"), 2975 Gateway Drive, Norcross, Georgia, 3130
Gateway Drive, Norcross, Georgia, 3150 Gateway Drive, Norcross, Georgia, and
7000 Peachtree Industrial Boulevard, Norcross, Georgia (collectively, the
“Buildings”) located in that certain office park known as Colony Center Business
Park (the “Building Project”); and

 

WHEREAS, Tenant and Landlord's predecessor-in-interest entered into that certain
Amended and Restated Office Lease Agreement dated as of January 26, 2007 (the
"Separation Amendment") pursuant to which the 2990 Building was separated from
the remainder of the Buildings and, as it relates to the 2990 Building, all
references in the Lease to the term "Premises" shall mean only the Premises in
the 2990 Building, all references to the term "Building" or "Building Project"
shall mean only the 2990 Building, and all references to the term "Lease" shall
mean only the lease with respect to the Premises in the 2990 Building;

 

WHEREAS, the Original Lease, the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment
and the Separation Amendment are collectively referred to as the "Lease"; and

 

WHEREAS, Landlord and Tenant desire to amend the Lease pursuant to the terms and
conditions hereinafter set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises and
covenants contained herein and in the Lease, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Landlord and Tenant hereby agree as follows:

 

 

1.

Premises.

         

The Premises consist of Suites 100, 300 and 500 of the 2990 Building containing
29,793 square feet.

 

 
 

--------------------------------------------------------------------------------

 

 

 

2.

Term of Lease.

         

The term of the Lease shall be extended through December 31, 2024. Tenant has no
remaining options to extend or renew the term of the Lease.

  

 

3.

Base Rent.

         

From the Effective Date through the end of the term of the Lease (as extended by
this Amendment), notwithstanding anything in the Lease to the contrary, Tenant
shall pay the following Base Rent:

  

Time Period               Base Rent psf     Annual Base Rent     Monthly Base
Rent

Effective Date –
12/31/14               $7.10          $211,530.30          $17,627.53

01/01/15 – 12/31/15          $7.10          $211,530.30          $17,627.53

01/01/16 – 12/31/16          $7.10          $211,530.30          $17,627.53

01/01/17 – 12/31/17          $7.10          $211,530.30          $17,627.53

01/01/18 – 12/31/18          $7.10          $211,530.30          $17,627.53

01/01/19 – 12/31/19          $7.60          $226,426.80          $18,868.90

01/01/20 – 12/31/20          $7.60          $226,426.80          $18,868.90

01/01/21 – 12/31/21          $7.60          $226,426.80          $18,868.90

01/01/22 – 12/31/22          $7.60          $226,426.80          $18,868.90

01/01/23 – 12/31/23          $7.60          $226,426.80          $18,868.90

01/01/24 – 12/31/24          $7.60          $226,426.80          $18,868.90

 

 

4.

Additional Rent.

         

From the Effective Date through the end of the term of the Lease (as extended by
this Amendment), notwithstanding anything in the Lease to the contrary, Tenant
shall pay, as Additional Rent, Tenant's Share of Common Area Costs, Real Estate
Taxes and Landlord's Insurance Costs and there shall no longer be a Base Year.
Tenant's Share shall mean 43.5%.

  

 

5.

As Is Condition

         

Tenant accepts the Premises in "As Is" condition.

 

 

6.

Brokers.

         

Each of Landlord and Tenant warrants and represents to the other that except for
Newmark Grubb Knight Frank ("Tenant's Broker") and NAI Brannen/Goddard, LLC
("Landlord's Broker"), no broker, finder, real estate agent or other person has
represented it in any negotiations in connection with or as a result of this
Amendment or the transactions contemplated hereby or hereunder or is entitled to
a commission, fee or other compensation in connection with or as a result of
this Amendment or the transactions contemplated hereby or hereunder. Landlord's
Broker shall be paid a commission by Landlord per a separate agreement between
Landlord and Landlord's Broker and Tenant's Broker shall be paid a commission by
Landlord's Broker per a separate agreement between Landlord's Broker and
Tenant's Broker.

 

 
 

--------------------------------------------------------------------------------

 

 

 

7.

Authority.

 

Landlord and Tenant affirm and covenant that each has the authority to enter
into this Amendment, to abide by the terms hereof, and that the signatories
hereto are authorized representatives of their respective entities empowered by
their respective entities to execute this Amendment. Upon Landlord's request,
Tenant shall provide evidence of the foregoing to Landlord.

 

 

8.

Ratification.

 

Except as expressly amended by this Amendment, the Lease remains unchanged and
is hereby ratified and confirmed by Landlord and Tenant. All other terms,
covenants and conditions of the Lease shall remain in full force and effect, and
this Amendment shall be binding upon the parties hereto and their respective
successors and assigns. In the event of a conflict between the terms and
conditions of the Lease and those set forth in this Amendment, the terms and
conditions of this Amendment shall control.

 

 

9.

Miscellaneous.

 

This Amendment shall be governed by the laws of the State in which the Building
is located. Any terms used in this Amendment as defined terms, but which are not
defined herein, shall have the meanings attributed to them in the Lease. The
submission of this Amendment to Tenant for examination and consideration does
not constitute an offer to amend the Lease, and this Amendment shall become
effective only upon the execution and delivery thereof by both Landlord and
Tenant. The Lease, as amended hereby, contains the entire agreement between the
parties, and no representations, inducements, promises, agreements, oral or
otherwise, between the parties not embodied in the Lease, as amended hereby,
shall be of any force or effect. Time is of the essence as to all of the
obligations of Tenant under the Lease and this Amendment. This Amendment has
been negotiated "at arms length" by Landlord and Tenant, each having the
opportunity to be represented by legal counsel. Therefore, this Amendment shall
not be strictly construed against either party by reason of the fact that one
party may have drafted this Amendment. This Amendment may be executed by the
parties signing different counterparts of this Amendment, which counterparts
together shall constitute the agreement of the parties.

 

 

[Signatures on the Next Page]

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date set forth above.

 

LANDLORD:

MLCFC 2007-7 Norcross Park Limited Partnership

a Georgia limited partnership

 

BY: MLCFC 2007-7 Norcross Park GP, LLC

a Georgia limited liability company, its general partner

 

BY: LNR Partners, LLC

a Florida limited liability company, its manager

 

BY:                                                                                

NAME:                                                                         

TITLE:                                                                          

 

TENANT:

 

BY: IMMUCOR, INC.

a Georgia corporation

 

BY:                                                                                

NAME:                                                                         

TITLE:                                                                          

 